Citation Nr: 1618352	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for the service connected depressive disorder and cocaine dependence in remission.


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a
February 2012 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Winston-Salem, North Carolina.

This case was remanded by the Board for further development in April 2014.  

The Board notes that in April 2016 correspondence the Veteran requested to remove J.B as his representative and stated that he wished to represent himself.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of an initial disability rating higher than 30 percent for the service connected depressive disorder and cocaine dependence in remission.  In relation to his claim, he was afforded a VA examination in March 2015.  A review of the record, however, discloses that the examination report is conflicting and that clarification is needed for proper adjudication of the claim.  

To that end, it was noted early in the March 2015 report that the Veteran had more than one mental disorder diagnosis and that it was not possible to differentiate what symptoms were attributable to each diagnosis.  At the end of the report, however, the VA examiner opined that it was not as likely as not that the Veteran's reports of "mania," hallucinations, paranoia, dissociation, and psychic abilities were related to his service connected depression.  The record shows that the Veteran has several psychiatric disorders to include service connected and non service connected disorders.  While the VA examiner noted that the Veteran's symptoms could not differentiated, it appears that she did differentiate the symptoms later on in the report.  It is also noted that the VA examiner offered no explanation for her opinion.  Although she found that the above symptoms were not related to the service connected depression, she did not render a rationale for her opinion nor did she attribute the symptoms to any other psychiatric diagnoses of record.  The Board finds that the evidence is conflicting and that clarification on this matter is needed.  

Furthermore, a December 2015 letter in the record reflects that the Veteran was awarded a vocational rehabilitation subsistence allowance.  On remand, the Veteran's vocational rehabilitation records should be associated with the claims file.
On remand, ongoing VA and private treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's psychiatric disability.  

2. Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disability, to include records from a hospitalization at Granville Vance Medical Center in August 2014 for panic.

3. Regarding Social Security Administration (SSA) records, inform the Veteran of the SSA response in February 2015 indicating that the records had been destroyed; explain the efforts VA made to obtain that evidence; describe any further action that will be taken with respect to the claim; and inform the Veteran that it is ultimately his responsibility to provide the records. The claimant must then be given an opportunity to respond.

4. Associate with the claims file the Veteran's VA vocational rehabilitation records.

5. Obtain an addendum opinion from the March 2015 VA examiner.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner.  The examiner should be asked to address the inconsistencies in the examination report to include the finding that it was not possible to differentiate what symptoms were attributable to each psychiatric diagnosis and her subsequent opinion that it was not as likely as not that the Veteran's reports of mania, hallucinations, paranoia, dissociation, and psychic abilities were related to his service connected depression.  The examiner is asked to reconcile her statements.  A complete rationale should be provided for any opinion expressed.  If additional examination is required in order to enter an opinion and/or the March 2015 VA examiner is unavailable, another examination should be scheduled.

6. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

7. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




